Title: Thomas Jefferson’s Drawing of Shadwell Mills and Canal, [before 19 November 1819]
From: Jefferson, Thomas
To: 


					
						
						
							
								before 19 Nov. 1819
							
						
					
					
						
						
						
						
						
						
						Sketch of Canal
						
						
						
						
						
					
					from the waste to the head of the  digging for the bason is 30. yds
					from the wastethence to the upper point of the spit of ground 78  yds.
					
						
							   
							thence 
							to the safety gate 75. yds
						
						
							
							
							to the toll mill 75. yds
						
						
							
							
							to upper corner of manufg mill 46. yds
						
					
					
						
							from the lower corner of manufg mill 
							
								across the valley to the store house 62. yds
							
						
						
							
							
								to the spring 
									67. yds
							
						
					
				